 WALKER COLOR GRAPHICSHasty Print,Inc. d/b/a Walker Color Graphics andLocal No. 262,Graphic Arts International Union,AFL-CIO. Case 21-CA-13880December20, 1976DECISION AND ORDERBY MEMBERSFANNING, PENELLO, ANDWALTHEROn April 27, 1976, Administrative Law JudgeJames T. Barker issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief. The Charging Party filed abrief in reply to exceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions ana briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order2 except as modifiedbelow.AMENDED CONCLUSIONS OF LAWSubstitute the following for Conclusion of Law 5 inthe Administrative Law Judge's Decision:"5.By refusing, since June 20, 1975, and all timesthereafter, to recognize and bargain with the Unionas the collective-bargaining representative of itsemployees in the appropriate unit set forth below,Respondent has engaged, and is engaging, in unfairlabor practices within the meaning of Section 8(a)(5)of the Act."ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge asmodified below and hereby orders that the Respon-dent, Hasty Print, Inc. d/b/a Walker Color Graphics,Irvine, California, its officers, agents, successors, andassigns, shall take the action set forth in the saidrecommended Order as herein modified:1.Insert the following as paragraph 1(f) andreletter the subsequent paragraph accordingly:"(f)Refusing to bargain collectively with Local No.262, Graphic Arts International Union, AFL-CIO, asthe exclusive bargaining representative of the em-ployees in the following unit:227 NLRB No. 67455"Allproduction andmaintenance employeesemployed by the Employer at its facility located at1851Kaiser Street, Irvine, California; excludingallother employees, office clerical employees,salespeople, professional employees, typesetters,guards and supervisors as defined in the Act."2.Substitute the attached notice for that of theAdministrative Law Judge.1In adopting the findingof theAdministrativeLaw Judgethat Respon-dent violated Sec. 8(aX5) ofthe Act, we find it unnecessary to consider thepresence or absenceof good-faith doubt onthe part of Respondentas to theUnion'smajority statusN LR.B v. GisselPacking Co,Inc.,395 U.S 575(1969),As fully setforthby theAdministrative Law Judge, by discharging RobertAbbott onJune 20, 1975, Respondent embarked on a courseof unlawfulconduct which dissipatedthe Union'smajority statusAccordingly, we findthat Respondent's bargaining obligation commencedas of thatdate.TradingPort,Inc,219 NLRB 298 (1975).Member Fanning wouldfind thatRespondent's obligation to bargain commenced as of the date the Unionattained a majority and demanded recognition-June12, 1975. By itsunlawful course ofconduct,Respondent demonstrated its unwillingness tobargain.Accordingly,Member Fanning would not date the obligations tobargainas of July 7-the date Respondentformally declinedrecognition-but findsRespondent's obligation to bargain commenced June 122Althoughthe AdministrativeLaw Judgefound Respondentunlawfullyrefused tobargain, he inadvertently neglectedto orderRespondent to ceaseand desistfromrefusing to bargaincollectivelywiththe Union Accordingly,we shallmodify the Order to correctthis inadvertent errorAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT terminate the employment ofRobert Abbott, or any other employee, because heengaged in union or other protected concertedactivities.WE WILL NOT in any unlawful manner interro-gate or threaten our employees.WE WILL NOT promise them improved wages,benefits, or other terms or conditions of employ-ment if they abandon their support of a union.WE WILL NOT in any unlawful manner grantimproved hourly wages, additional holiday andvacation pay, increased sick leave and lunchfacilities for the purpose of inducing our employ-ees to abandon Local No. 262, Graphic ArtsInternationalUnion, AFL-CIO, or any otherlabor organization of their choosing, as theirdesignated and chosen exclusive bargaining repre-sentative.WE WILL, upon request, dating from June 20,1975, recognize and bargain collectively withLocal No. 262, Graphic Arts International Union,AFL-CIO, as the exclusive bargaining representa-tive in the following described unit: 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll production and maintenance employ-ees employed by Respondent at its facilitylocated at 1851 Kaiser Street, Irvine, Califor-nia;excluding all other employees, officeclerical employees, sales people, professionalemployees, typesetters, guards and supervi-sors as defined in the National Labor Rela-tions Act, as amended.WE WILL NOT bypass the Union as the exclusivebargaining representative of the employees em-ployed in the above-described bargaining unit, orengage in direct negotiations concerning wages,benefits, or other terms and conditions of employ-ment with employees employed in the above-described bargaining unit.WE WILL NOT discourage membership in theUnion, or any other labor organization of ouremployees, by terminating our employees becausethey engage in protected union or other concertedactivity,or in any other manner discriminateagainst any of our employees in regard to hire ortenure of employment, or any term or condition ofemployment, except as permitted by the proviso toSection 8(a)(3) of the Act.WE WILL NOT interfere with, restrain, or coerceour employees because they exercise their right toengage in union or other protected concertedactivity, or because they select the union, or anyother labor organization, as their exclusive bar-gaining representative.WE WILL offer Robert Abbott immediate andfull reinstatement to his former position or, if thatposition is no longer available, to a substantiallyequivalentposition,without prejudice to hisseniority and other rights and privileges, and WEWILL make him whole for any loss of pay he mayhave suffered by reason of the discriminationagainst him with interest at 6 percent per annum.HASTY PRINT, INC.,D/B/A WALKER COLORGRAPHICSDECISIONSTATEMENT OF THE CASEJAMES T. BARKER, Administrative Law Judege: This casewas heard before me at Santa Ana, California, on January12 and 13, 1976, pursuant to a complaint and notice ofhearing issued on October 15, 1975, by the RegionalDirector for Region 21.1The complaint, as amended at the hearing, allegesviolations of Section 8(a)(1), (3), and (5) of the NationalLabor Relations Act, as amended, hereinafter called theAct. The initial charge giving rise to the complaint andnotice of hearing was filed on August 8 by Local No. 262,Graphic Arts International Union, AFL-CIO, hereinaftercalled the Union, and the first amended charge was filed bytheUnion on September 16. Counsel for the GeneralCounsel and counsel for Respondent availed themselves oftheopportunity tomake closing arguments and theCharging Party timely filed a brief with me.Upon the entire record in this case, and based upon myobservation of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is, and has been at all material times, aCalifornia corporation engaged in the lithography businessat a facility at 1851 Kaiser Street, Irvine, California.In the normal course and conduct of its businessoperations,Respondent, at times material herein, hasannually sold and shipped goods and products valued inexcess of $50,000 to customers located in the State ofCalifornia, each of whom either annually purchases andreceives goods and products valued in excess of $50,000directly from suppliers located outside the State of Califor-nia, or annually sells and ships goods and products valuedin excess of $50,000 directly to customers located outsidethe State of Califorma.Upon these facts, which are not in dispute, I find thatRespondent is, and at all material times has been, anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDIt is conceded that the Union is now, and has been at alltimesmaterial herein, a labor organization within themeaning of Section 2(5) of the Act. I so find.III.THE ALLEGED UNFAIR LABOR PRACTICESA.The IssuesThe principal issues in this case are: (1) whether inviolation of Section 8(a)(1) and (5) of the Act Respondentinterrogated and threatened employees and, an inducementto employees to refrain from supporting the Union, offeredand implemented a plan for improved wages, benefits, andother terms and conditions of employment; (2) whether inviolation of Section 8(a)(3) of the Act Respondent unlaw-fully terminated Robert Abbott, a supporter of the Union;and (3) whether the Union's loss of majority status amongRespondent's employees was attributable to the aforesaidunlawful conduct. The allegations of the complaint, whichare denied by Respondent, raise the further issue ofwhether a bargaining order is warranted, assuming findingsfavorable to the Geneal Counsel.IUnless otherwise specified, all dateshereinrefer to calendaryear1975 WALKER COLOR GRAPHICS457B.Pertinent Facts1.Background factsa.Management and supervisory hierarchyRespondent is a family-operated corporate entity whosepresident is Darryl Walker. Steve Walker is Respondent'svice president and general manager. Alice Walker, the wifeof DarrylWalker and the mother of Steve Walker, issecretary-treasurer of the corporation. Each of the Walkersis actively engaged in the operation and management of thebusiness on a daily basis. Joe Robinson served as Respon-dent's plant superintendent from June 10 until July 25 andwas in charge of production work with authority to hire,terminate, and promote employees. At relevant times,Everett Trammell served as foreman of the pressroom.Respondent concedes that Robinson and Trammell weresupervisors within the meaning of Section 2(11) of the Actat times material herein.b.The employees designate the UnionDuring the summer months of 1975, Respondent em-ployed approximately 11 production and maintenanceemployees. The previously unrepresented complement ofemployees initiated efforts in early June to gain unionrepresentation, and Larry and Steven Moms, acting onbehalf of other employees of Respondent, spoke withRobert Abbott, a fellow employee whom the Momses knewto be a member of the Union. Pursuant to his conversationwith Larry and Steven Morris, Abbott contacted ManuelPena, special representative for the Union, and informedhim of employee interest in obtaining union representation.Pursuant to prior arrangements, a meeting was held onJune 10 which was attended by nine employees. After theemployees discussed with Pena their interest in obtainingunion representation, Pena distributed literature informingthe employees of their rights under the National LaborRelations Act. He then explained to the employees the dualpurpose of authorization cards in serving as a basis for arepresentation petition to be filed with the Board or as asupporting basis for a demand for recognition. During thecourse of the meeting, each of the rune employees signed anauthorization card in Pena's presence.2 Everett Trammell,who was present at the meeting and who voluntarilyinformed Pena that he was serving in the capacity offoreman of the pressroom, did not sign an authorizationcard.The following evening, Pena again met with the nineemployees.Additionally,Thomas Wasko attended thismeeting and signed an authorization card. The employeesalso expressed a desire to become members of the Union,and each of the ten employees filled out a membershipapplication form. The employees requested to be sworn intothe Union, but Pena informed them that he would makearrangements for this to be done at a subsequent time. Heinformed the employees that an initiation or organizing feeof $25 would have to be paid by each individual. He further2The foregoing is based upon the credited testimony of Manuel Pena andtheauthorization cards which are in evidenceRespondent does notchallenge the authenticity of the cards The apparently inadvertent discrep-stated that he would file a representation petition with theBoard on behalf of the employees and would send a letterto Respondent requesting recognition.Pena met with the emplyees again on June 13. Thismeeting was held on a workday during the employee lunchhour at a place proximate to the plant. As they met withPena, the employees were sworn into the Union and givensmall pins bearing the name of the Union. The employeesinformed Pena that they would wear the pins when theyreturned to work.c.The demand for recognition and bargainingIn the meantime, on June 12, Pena filed a representationpetition on behalf of the Union seeking to represent all theproduction and maintenance employees of Respondent.Pena also dispatched a letter to Darryl Walker informingWalker that a petition had been filed with the Board, andclaiming rights on behalf of the Union to represent theproduction and maintenance employees of the Company.In the letter, Pena asserted that a majority of the productionand maintenance employees had designated the Union astheir bargaining representative and stated further:The Union stands ready to meet with you or yourrepresentativewhenever mutually convenient, to dis-cuss the matter of recognition. If the company agrees torecognize the Union as representative of its Productionand Maintenance employees, and agrees to bargaincollectively on the terms of a labor contract, the Unionwill be pleased to withdraw the NLRB petition.Pena requestedWalker to contact him and specified atelephone number at which he could be reached.A few days later, Pena contacted Darryl Walker bytelephone and requested a meeting at which time he wouldprove the Union's majority status and arrange a date forbargaining negotiations. Walker informed Pena that he hadretained an attorney and that further communicationswould be camed out through counsel.Thereafter, on July 7, Respondent, through counsel,dispatched a letter to Pena. Reference was made to Pena'sletter of June 12 and Pena was advised that the Companyentertained "a very substantial good faith doubt as to yourunion's majority status, and respectfully declines to meetfor the purpose expressed [therein]." The letter alsocontained the further observation, "[i ]nsofar as yourpetition has already been filed with the NLRB, this entirematter can best be resolved through NLRB channels."d.A Board election scheduledOn July 25, the Regional Director issued a Decision andDirection of Election in the following described unit foundto be appropriate for the purposes of collective bargai ing:All production and maintenance employees em-ployed by the Employer at its facilities located at 1851Kaiser Street, Irvine, California; excluding all otheremployees, office clerical employees, sales people,ancy in the date on the face of the card executed by Thomas Barron is notraised by Respondent as a basis for invalidating that card 458DECISIONSOF NATIONALLABOR RELATIONS BOARDprofessional employees, typesetters, guards and supervi-sors as defined in the Act.Pursuant to the Decision and Direction of Election aneligibility listdated July 29 was submitted. The listcontained ten names, including the names of eight individu-als who had signed union authorization cards on June 10 orJune 1 1.3 An election was scheduled in the aforesaid unit tobe conducted on August 12. On August 8, the initial chargeherein was filed and the complaint and notice of hearingissued on October 15. On November 6, the RegionalDirector issued an order vacating his July 25 Decision andDirection of Election, and dismissing the representationpetition.e.Management reacts to organizing effortIn the meantime,on the evening of Friday, June 13, JoeRobinson received a telephone call from Everett Trammellrelating to businessmatters.During the course of theconversation,Trammell stated that the Company had"another problem to face." Trammell thereupon stated that"100% of the employees had pledged to the Union."Robinson inquired into the basis for Trammell's commentand Trammell explained that at lunchtime in front of thebuilding the employees had "pledged to the Umon."Robinson sought Trammell's explanation as to why theemployees would seek union representation. Trammellanswered that he thought the employees believed they hadlostcommunicationwithmanagement and were notsatisfiedwith their wages, benefits, and working environ-ment.The conversation terminated with Robinson observ-ing that he would contact a union official who was hisfriend for advice.The following day, Robinson met with Darryl and AliceWalker and related to them the contents or substance of hisearlier conversation with Trammell. He also informed theWalkers that he had conversed with an official of a unionand advised the Walkers to retain an attorney.Approximately 30 minutes later, Robinson spoke withSteveWalker and related to him the essence of hisconversation with Trammell. Darryl and Alice Walker werepresent. In responding to Robinson, Steve Walker said, inthe presence of Darryl and Alice Walker, "I will fire everyman inthe plant. I will never go union." Darryl Walkerinterjected and stated there was "no way" that they couldcontinueto operate if they had to sign a union contract.Darryl Walker added that he would never "become"union.Still later in the day, Robinson participated in a conversa-tionwithDarryl,Alice, and Steve Walker. One of theWalkers brought up the topic of "possible instigators" andthe namesof Bob Abbott, Tom Wasko, and Mike Dudichwere mentioned.3Robert Abbott'sname did not appear on the list As hereinafterconsidered,he had been terminated on June 204The foregoing is based upon the credited testimony of Joe Robinsonwhich is not disputed5The foregoing is based upon a consideration of the testimonyof WendyRoberts, Robert Abbott, and Alice Walker I have also considered docu-ments of record The testimony of Alice Walker with respect to theoccurrences on the initialday of Abbott's hire are unrefuted and I credit hertestimony in this regardWith respect to the incident involving WendyOn Monday, June 16, Alice Walker informed Robinsonthat the Company had retained an attorney and that hewould be over that day to instruct management.42.The alleged unlawful conducta.The termination of Robert AbbottRobert Abbott was employed by Respondent on or aboutMay 21, and for a period of approximately 4 weeks, untilhis termination on June 20, he worked in photocomposing.At the time of his employment, and for a period ofapproximately 20 years prior thereto, Abbott had been amember of the Umon. On his initial day of hire, he wasinterviewed by Darryl Walker and following the interviewhe was instructed by Darryl Walker to complete someemployment forms. Alice Walker was standing nearbywhen Darryl Walker issued those instructions to Abbott,and Darryl Walker directed Abbott to accompany AliceWalker in order to obtain the necessary papers. Uponhearing this directive, AliceWalker requested Abbott tofollow her and Abbott made a remark to the effect, "That'swhatI like, nice,friendly little bookkeepers." To this AliceWalker responded, "This nice, friendly little bookkeeperhappens to be named Walker."Subsequently, during the lunch hour on a day in earlyJune,Wendy Roberts, a young woman employed asRespondent's receptionist, was approaching the front doorof the building housing Respondent's operations. Robertswas about to leave the building by the front exit when shemet Robert Abbott as he was about to enter the buildingthrough the same door. Abbott, somewhat older thanRoberts,was accompanied by Larry Morris and MikeDudich. Abbott was carrying some lunch which he hadobtained from a lunch truck parked in front of the plant. AsAbbott approached to within three to five feet of Roberts,he motioned as if to hand the lunch items to one of the menaccompanying him. As he did so he said, "Hold this. I wantto play with her tits." Roberts said nothing but proceededthrough the door.5A few days later, on or about Friday, June 6, Roberts toldStarla Abbott- no relationto Robert Abbott - the detailsof the incident involving Robert Abbott. Starla Abbott wasemployed at the time as a bookkeeper and worked in thesame office as that occupied by Alice Walker. Starla Abbottand Wendy Roberts had been acquainted a considerableperiod of time. Roberts mentioned the incident involvingRobert Abbott afterStarlaAbbott had described theincident set forth above involving Alice Walker and RobertAbbott on the first day of Abbott's employment. AliceWalker, Wendy Roberts, and Starla Abbott were the onlyfemales employed at Respondent's plant at the time inquestionsRoberts, althoughAbbott'stestimony varies in some respectsfrom that ofRoberts, his testimony supports that of Roberts as regards the essentialnature of his comment to Roberts The findings with respect to this incidentare based principally upon the testimonyof WendyRoberts and I creditRobert Abbottonly to the extent his testimony supportsthat of Roberts6Theforegoingis based primarilyupon thecredited testimony of WendyRoberts.Although lessdefinitive, the testimonyof Starla Abbott supportsthe testimonyof Robertswith respect to their conversation. I have alsoconsidered the testimonyof Alice Walker. WALKER COLORGRAPHICSWendy Roberts did not, herself, report the incidentinvolving Robert Abbott to any member of management orsupervision. However, on June 19, Starla Abbott conveyedto Alice Walker theessence ofthe conversation which shehad had with Roberts concerning the incident involvingRobert Abbott. Starla Abbott informed Alice Walker thatWendy Roberts had been "upset" by the incident. Duringthe day Alice Walker discussed the matter with DarrylWalker and during the evening they reached a tentativedecisionto terminateRobert Abbott. The next morningthey spoke with Steve Walker and they agreed that Abbottshould be discharged. Thereupon, Alice Walker went outinto the plant and approached Joe Robinson and informedhim that they had "grounds to fire" Abbott. Alice Walkerstated thatan incidenthad occurred involving RobertAbbott and Wendy Roberts and requested Robinson tocome to the office and meet with Darryl and Steve Walker.Robinson did so.In the meantime,AliceWalker had approached WendyRoberts and had requested her to come to the office andmeet with her. Roberts honored the request and met withDarryl,Alice, and Steve Walker. Robinson was present.Upon entering the office, Alice Walker informed Robertsthat she had learned from Starla Abbott the details of theincident involving Roberts and Robert Abbott. She re-questedRoberts to summarize the incident for theirinformation. Roberts summarized the incident and AliceWalker informed Roberts that Abbott was going to beterminated.She added that they were going to place atelephone call to Attorney Nagel to seek advice.? Nagel wasreached by telephone. Robinson spoke to him and detailedthe salientaspects of the incident for Nagel's benefit. Theconversation between Robinson and Nagel lasted approxi-mately five minutea.In the meantime,Starla Abbott had been called to theoffice and at the request of Alice Walker, she prepared abrief writtenstatementwhich she dated and signed. At thesame time,and also at the request of Alice Walker, WendyRoberts prepared a writtenstatementsummarizing theincident involvingRobert Abbott and her subsequentconversation with Starla Abbott. In herstatement,Robertsexpressed the shock which she experienced on the day ofthe incident, emphasizing in this regard disparity betweenher age and that of Abbott. She also described the distressshe thereafter experiencedin seeingAbbott in the plant andexplained the fear that "Someday no one else will beworking inhis area and he might put his thoughts andrAliceWalkercrediblytestified,insubstance,that the decision toterminate Abbott had been reached before the call to Anthony Nagel wasplaced In response to questions from Respondent's attorney, she testified."We wanted your counsel,asking you if this would hurt anything that washappending to usWe didn'tknow what we could do Was it all right."RThe foregoing is based primarily upon the credited testimony of JoeRobinson,Wendy Roberts, Alice Walker, and Starla Abbott. I have alsoconsidered the testimony of Robert Abbott I have carefully considereddocumentary evidence of record, including the prehearing affidavits ofWendy Roberts andthe statementsgiven by Roberts and Starla Abbott tomanagement Initially, despite certain discrepancies between the testimonyof WendyRoberts and the content of her initialaffidavitgiven to a Boardagent on August 15 relating to the day on which she first discussed with AliceWalker the Robert Abbott incident,Icredit the testimony of Roberts that,contrary to her initial affidavit, the conversation with Walker transpired onJune 20, as found This finding is predicated not only upon an evaluation ofthe undisputed testimony of Alice Walker, supportive of Wendy Roberts459words intoaction. "Shesignedand dated her statement. Thewritten statementsof Roberts and Starla Abbott were givento Robinson and he and Steve Walker took them to theoffice of Attorney Nagel. They met with Nagel approxi-mately an hour and returned to the plant. They arrivedback at the plant at approximately 3:30 p.m.After arriving back at the plant, Robinson performed hisusualFriday afternoon tasks of distributing paychecks tothe employees. Checks were given to each employee exceptRobert Abbott. Robinson informed Robert Abbott that hedesired to see him in private. Thereafter, Robinson re-turned to the office of Alice Walker and obtained a finalpaycheck which had been prepared covering compensationdue Robert Abbott.Thereafter, Steve Walker and Robinson met with RobertAbbott in the production control room. Only Walker,Robinson, and Abbott werepresent.Robinson took theinitiative in the conversation and informed Abbott that hewas being terminated and that it was such a delicate matterthat he, Robinson, had been advised not to discuss thematter with Abbott. Robinson informed Abbott that hewould receive a registered letter at the beginning of thefollowing week a full explanation as to why he had beenterminated. Abbott inquired if something had been wrongwith his work and Robinson assured him that there hadbeen "no problem" in that regard. Abbott obtained histools and left the plant. He has not since worked in theemploy of Respondent.8Managementundertook no independent investigation ofthe reports which had been given it by Roberts and StarlaAbbott. Robert Abbott was not questioned concerning thematter prior to his termination. AliceWalker crediblytestified, in substance, that she and her husband took intoconsideration the attitude whichRobertAbbott haddisplayed toward her on the initial day of Abbott'semployment and had no interest in hearing Abbott'sversion of the incident. She testified, in this regard, thatmanagementhad no reason for doubting the reports givento them by Roberts andStarlaAbbott.Wendy Roberts credibly testified that the early Juneincident involvingRobertAbbott had offended her"strongly" and Starla Abbott's credited testimony revealsthat Roberts informed her that she had been upset by theincident. Roberts further credibly testified that she had notbeen acquainted with Robert Abbott prior to the time hewas employed by Respondent and that during the 4-weekperiod of his employment no other incident similar to thewith respect tothe day ofthe initial conversation between them, but is basedalso upon my careful observationof WendyRoberts as she testified as awitness before me.Roberts impressed me as athoroughlytruthful andcredible witness.Ihave considered her explanation regarding the circum-stances and state of mind which contributed to the discrepancy between herAugust 15 affidavitand her witness stand testimony, and I find it reasonableand convincing.Moreover,the entire chain of events,including thetestimony of Alice Walkerand StarlaAbbott,as well as the written statementof Starla Abbott, suggests that StarlaAbbottdid not relate toAlice WalkerRoberts'earlier account of the Robert Abbott incident until June19 Thus,in all the circumstances, I find thechronologyof events as relatedby Robertsto be accurate and the affidavit references,in this regard, to be erroneousIfurther find, upon the testimonyof Roberts, AliceWalker, andRobinson, as well as the testimony of StarlaAbbottherself, that thestatement givenby Starla Abbott tomanagement was written during thecourse ofthe June 20 meeting, and the June 19 date on the statement wasplaced there byStarlitAbbottthrough inadvertence 460DECISIONSOF NATIONAL LABORRELATIONS BOARDearly June incident transpired. She further credibly testifiedthat prior to the incident her conversations with Abbott hadbeen lirrutedto normal greetings between individuals, bothfrom the vantage point of her reception desk and while shewas in the plant on normal duties. She further crediblytestified that after the incident she was reluctant to enter theplant area and was disturbed by the manner in whichAbbott would look at her.A letter dated June 23 and bearing the signature ofDarrylWalker was dispatched to Robert Abbott whereinthe alleged basis for Abbott's termination was set forth. Insubstance, in strong and graphic terms, it was asserted thatAbbott's termination had resulted solely from Abbott'sconduct with respect to Wendy Roberts.AliceWalker testified that Abbott's union activitiesplayed no role in his termination.Joe Robinson credibly testified that, following Abbott'stermination,his duties were filled by an individual whotheretofore had worked part time and that he, himself, hadworked in the evening to assist in the workload. Robinsonfurther credibly testified that at the time he left Respon-dent's employ on July 25 no permanent replacement hadbeen obtained for Abbott although he had contactedseveral individuals whom he knew to possess the necessaryqualifications to fill thejob.b.Interference, coercion, and restraint(1)The employment of union members discussedIn early June, Steve Walker stated to Robert Abbott thathe desired to employ some additional pressmen, and heinquired if Abbott knew of any available prospects. Abbottanswered in the affirmative, adding that they were goodjourneyman pressmen and "union men." Walker repliedthat he did not want "too many union men around."Abbott responded that he was a member of the Union andshowed Walker his card. Walker stated that he would nothave a union pressman in the plant. They proceeded to theoffice where they spoke with Darryl Walker. Steve Walkerstated during the course of this conversation that he was notinterested in having a union in the shop. He added that hehad friends in the management of another company, andthe company was losing money because of the union. SteveWalker added that he would prefer to close down the shoprather than have it organized by the Union 9(2)Robinson promises increased benefitsOn or about June 24, Robinson approached Larry Momsand requested Morris to come to the back of the plant tospeak with him. Thereupon, Robinson stated that there wasa problem in the plant, the nature of which he did notunderstand. The participants understood their discussionwas in the nature of an off-the-record exchange of viewsand opinion. Robinson noted that he was new in the plantand wanted to know why the employees were seekingrepresentation. Morris answered that the employees desiredto have the benefits which were available in, the area toother craftsmen. He stated that the employees wanted a payraise,a quarterly cost-of-living increase, an additionalholiday, increased vacation, and premium pay after 8 hoursof work. Morris also stated that the employees desired alunch table.Robinson disagreed on the cost-of-livingproposal but added that, in his opinion, in the other areas ofdiscussion,much could be done to bring about greatercomparability with printers in the rest of the country. Heobserved, also, that a lunch table was in order. During thecourse of the conversation, Morris informed Robinson thathe had been designated by the rest of the employees as theirspokesman. The conversation lasted approximately 10 or 15rrunutes.10A day or two later, Robinson met with the Walkers anddiscussed the organizational campaign. Robinson took theinitiative in the meeting by informing the Walkers that hehad established some communication with the employees inthe plant. He noted that he felt he had "a handle on theprogram" and explained to the Walkers that he knew fromtalkingwith employees that animosity in the plant wasgrowing and he requested permission from the Walkers tohandle the "union problem on his own," and to deal withAttorney Nagel on a consultative basis. Agreement wasreached granting Robinson authority to take necessaryactions in dealing with the organizational effort and to becounseled and advised by Nagel. It was further specifiedthat Robinson would effectuate no changes in personnel orplant conditions without getting specific clearance from theWalkers. 11Approximately' a week later, Robinson approachedMoms again and they spoke together. Robinson asked howMorris felt about the Union and inquired how the otheremployees felt. He inquired if Moms had detected anychange in employee attitude with respect to desiring unionrepresentation.Morris answered in the negative. Morris didobserve that the union representative had informed theemployees that the Union would negotiate on their behalfand reach a separate agreement with the Company whichwas different from the standard union contract. Morrischaracterized this as a "sweetheart contract," and Robin-son responded that he did not think the Union could legallymake suchan agreement.He informed Moms that hewould discuss this with counsel for the Company. Theconversation ended on this note.12Thereafter, on or about July 18, Robinson spoke againwith Morris. This conversation transpired approximately aweek after the Company had installed new productionprocedures.13 Robinson asked Morris how the new proce-dureswere working out. After Morris had answered,Robinson asked if any of the employees had changed theirminds and if conditions were getting better. Morris re-sponded that so far as he was aware all of the employeesstillwanted the Union. Thereupon, Robinson left. Momscontinued to work for a time and then approachedRobinson.Morris asked if there was any way that theemployees could get the benefits without the Union.9The foregoing is based upon the credited testimony of Robert AbbottliThe foregoing is based upon the credited testimony of Joe Robinsonwhich is not disputed12The General Counsel does not allege unlawful interrogation arising10The credited testimony of Joe Robinson andLarryMoms establishesfrom this exchangethe foregoing13The legality of that action is not challegned WALKER COLOR GRAPHICS46-1Robinson answered, "No," but added, "Larry, we bothknow that we are not allowed to discuss these things, but ifwe were allowed, or if in fact we didn't have this unionproblem, this is the way I would approach you on theproposal I am drawing up for the Walkers...." Robinsonwent on to say that if he were allowed to speak with Morrishe would discuss wage increases, a benefit package, andimprovements in the working environment. -However,Robinson. noted that, because they could not discuss thematter,legally, there was nothing that could be done at thattime.He stated that this was so because the employees hadasked for representation and now they had it. Nonetheless,Morris inquired further, asking Robinson what guaranteewould be given employees that the Walkers would live up toan understanding with-the employees -after the employeeshad told the Union -that they no longer wanted to berepresented by it. Robinson responded that-he could giveno guaranteesbut that if the Walkers went back on theirword to him he would personally come in and lead everyman out of the plant. The conversation ended.Robinson credibly testified that he had not obtainedspecific permission from the Walkers to speak with Morrisand that he did so on his own volition and within what heconceived to be the scope of his authority to act on behalfof the Company in dealing with the employee organization-al effort.(3)Employee lunch area establishedIn the interim,Robinson obtained some tables that hadbeen used as work tables,and placed them in a designatedarea.Re informed the employees thattheycould start usingthe area as a lunch area 14(4) SteveWalker and Constantini converseOn June 29, Steve Walker approached Constantini as heworked at his press and asked him how he was going tovote.15 Constantini answered that he did not know how hewas going to vote and Walker stated, in substance, thatConstantini should make certain "to vote right." Walkeralso observed that he had helped Constantmi when his wifewas ill and that Constantin should remember that fact.Walker added that he would never have a union in theshop, and if the Union should successfully organize theshop he would rather close down. William Beyer, an14The foregoing is based upon a composite of the credited testimony ofLarry, Morris and Joe Robinson, which, in essential terms, is mutuallycorroborative. However, with respect to the conversation which transpired inlate'June, I base my findings solely upon the credited testimony of Robinson.Moms did not testify concerning this incident, although he rememberedhaving two or three conversations with Robinson. On the other hand, thefinding with respect to the implementation of the promise of lunch tables isbasedentirely upon the testimony of Moms for Robinson did not allude tothis matter in his testimony.-15At this point in time, the representation petition had been filed but noDecision and Direction of Election had issued nor had the Board electionbeen scheduled.1sThe credited testimony of Charles Constantine and William Beyerestablishes the foregoing. Steve Walker was not called as a witness to testifyand Ifind no basis for discrediting the testimony of Constantim and Beyer.Insofar as Walker's inquiry into Constantini's voting intentions, I concludethat, although no election had been scheduled at this point in time, theprospects of a Board election were well known and had become a topic ofconsideration on the part of management and employees alike. Moreover,employee who had signed a union authorization card, wasstanding a few feet away and overheard the latter referenc-es.16-(5)The meeting of July 1On or about July 1, a meeting was held in the pressroomarea which was attended by allhourly rated employees. JoeRobinson was in attendance as - were the Walkers andAttorneyNagel.During the course of the meeting, adocument addressed to all-shop employees and bearing thesignature of Darryl Walker was distributed to the employ-ees present.The document was dated July 1. The employeeswere accorded time to read and review the document andthenDarrylWalker -read the contents aloud to theemployees, punctuating his presentation with comments oncertain aspects of the subject matter. He then turned themeeting over to Steve Walker who made certain commentsand observations. In the course of so- doing, Steve Walkerstated that if the Company were under a union contract andhad to abide by union scale the multiunit department couldnot support itself and would have to be shut down: Headded that, if this became necessary, two of the employeeswould be terminated.17(6)Robinson and Wasko converseOn or about July 16, Robinson spoke- to Tom Wasko, aunit employee. Robinson informed Wasko that the WalkersWere of the opinion that Wasko's job performance had notbeen up to expectations. _ Robinson added that Wasko'swork had not achieved the level of productivity and qualitywhich he, Robinson, desired. However, Robinson informedWasko that he disagreed with the Walkers' evaluation ofWasko's worth to the Company. Moreover, Robinsonfurther told Wasko that because the Walkers were insistingthat he terminate Wasko and because Wasko's work wasnot, in fact, -up to quality that Wasko would be better off ifhe would look about for another job. Robinson furtherinformed Wasko that he felt that Wasko was under pressureand not able to perform at the required level, but that hedid not wish to find grounds for terminating him. Waskoreponded that he could see that matters would not work outsatisfactorily and that he would undertake a search foranother job.lsupon carefulconsiderationof Constantmi's testimony on cross-examination,I reach theconclusionthat the comments of Walker were as explicit asConstantine testified they were and were not conditioned or premised uponthe occurrence of other eventualities havin g to do with an erosion of theCompany's financial position.Constantinetestifiedthat he had a subsequent conversation with SteveWalker wherein the Union and a collective-bargainingagreement, werediscussed.Constantim's recollectionof the details of this incident wererevealed to be most hazyand Iam unable to credit his testimony to the effectthat Steve Walker stated,in substance, that "in no way did he have to sign aunion contractand that he would not do so " Although this testimony wasnot refuted by Steve Walker, Constantini's testimony with respect to thisalleged conversation was revealed to be so imprecise as not to warrant afinding favorable to the General Counsel on this testimonial fragment.17The creditedand undisputedtestimony of Joe Robinson supports thesefindings.18, The foregoingis basedupon a consideration of the testimony of JoeRobinson.Construingthe allegationof the complaint to which the testimonyof Robinsonin this regardrelated, I adhere to my ruling excluding further(Continued) 462DECISIONS OFNATIONALLABOR RELATIONS BOARD(7)Robinson threatens to terminate the MomsesOn July 24, Robinson observed that Larry and StevenMoms had punched out early and had departed withoutauthorization.There was work to be accomplished, andRobinson endeavored to locate Larry Morris in the plant.Robinson then spoke with Everett Trammell the foreman ofthe pressroom, and related his discovery to Trammell.Robinson stated that in his opinion the conduct of theMomses accorded him grounds for effectuating theirimmediate termination. He discussed with Trammell thepropriety of terminating the Morrises and asserted that, if ithad not been for the union activity in the plant, he wouldnothave considered the conduct of the Morrises sufficientlygrave to have justified their termination. However, Robin-son stated to Trammell that he believed the Momses wouldvote in favor of the Union. Trammell was unresponsive toRobinson's inquiry.Thereafter, Robinson spoke with Constantini and Beyerconcerning the matter. He summarized what had transpiredand stated that he felt he had grounds for terminating theMorrises.He asked Constantine and Beyer if this wouldsway their vote one way or another. Neither of theemployees responded. Robinson added that he did not wishto fire the Momses, but that he was afraid that the Walkerswould insist that he do so. He added that he was convincedthat if he did not terminate the Morasses he probably wouldnot be at work in the morning.After speaking with Constantine and Beyer, Robinsonendeavored to reach Attorney Nagel by telephone. He wasinformed the Nagel would not be available until thefollowing morning. Thereafter, following a passage of time,Robinson met with the Walkers. He stated that he felt hehad grounds for terminating the Morrises. He was asked tostate hisreasons and he told the Walkers that the Morriseshad punched out early without obtaining permission. Heinformed the Walkers that he had been unsuccessful in hisattempts to contact Attorney Nagel. He stated that Nagelwould be available for consultation the following morning.In speaking with the Walkers, Robinson observed that iftheMorrises were terminated there would be two less votesfor the Union, but that he, Robinson, did not think that theMorrises should be terminated. He stated that the basis forseverance was borderline in nature and might in the longrun redound to the disadvantage of the Company byalienatingthe employees generally. Darryl Walker statedthat no decision should be made until the Walkers had hadan opportunity to consult with counsel. SteveWalkerconcurred in this suggestion. However, before themeetingended, Steve Walker and Robinson engaged in a furtherdialogue which terminated with Robinson observing thathis philosophy differed so greatly in areas relating to themanagementof people that he felt he could no longer workfor the Company.testimonyby Robinsonrelating to his motives in speaking as hedid withWasko The record revealed that the alleged reasons, which were known toRobinson,were not, in words, articulated to Wasko Because no constructivedischarge is alleged, and because the allegation of the complaint relatesessentially to interference,restraint,and coercion of employees in theexercise of their Section 7 rights - with 8(ax5) implications-I reject theGeneral Counsel's offer of proof designed to establish that Robinson spokeThe following morning, July 25, Robinson reported to theplant and Steve and Alice Walker were involved in ageneral meetingwith employees in the plant. Darryl Walkercalled Robinson into the office and stated that managementhad reached a decision to permit Robinson to resigneffective immediately.19In the meantime, in mid-July, Steve Walker had informedRobinson that he desired to terminate Mike Dudich andhad a very good reason for doing so. He stated that Dudichhad performed some work which was not up to qualitystandards, and a specific job was mentioned. Walkerobserved that he had evidence to the effect that Dudich haddeliberately sabotaged the job, and that Dudich and theemployees with whom he had performed work on thatspecific job had taken steps to interfere with its normal andtimely completion. Robinson interposed a challenge toWalker's contention and stated that, in point of fact, he feltthatDudich was doing a good job. He added that he didnot feel that Dudich was sabotaging or slowing down on thejob. Nonetheless, Steve Walker said that he wanted to "firethe S.O.B. " and stated that he did not want him in the plant.Walker added that he did not care about "labor laws" or"union laws." He stated he just wanted Dudich out of theplant. Dudich was not terminated.20(8) SteveWalker and Steven Dudich discuss wagesand benefitsDuring the first week of August, Steve Walker ap-proached Dudich and stated that he wished to talk to him.They left the work area, and Walker thereupon stated toDudich that he was the last employee that he was going totalk to about the Union. Walker went on to state that hedesired to talk with Dudich about the union matter,although he found it very hard to do so. In effect, Walkerexplained that some of the employees had told him aboutDudich's proumon feelings and noted that he consideredDudich to be his greatest adversary when it came to theUnion. Dudich responded that he was, in fact, 100 percentfor the Union. At this juncture in the conversation, Walkerstated that he was upset with having hired Robert Abbottbecause of Abbott's influenceon the employees' unionactivities.Walker also commented in an adverse mannerconcerning Mike Dudich. To this, Steve Dudich responded,in substance, that he had to go to great lengths to explain tohis brother why he, Steve Dudich, was in favor of theUnion. As the conversation continued, Dudich informedWalker that he thought Walker was being very reactionaryand unrealistic in his attitude toward the organizing effort.In effect,Walker explained his attitude by alluding to thefinancialdifficulties which the Company would encounterby the employees' obtaining union representation at thattime.Walker asserted that the Company could not afford tooperate under union conditions, and Walker and Dudichhad an extended discussion concerning this point of viewas he did toWaskobecause he consideredhim a vote for the Union in theupcoming election,and, in substance,was aware that theCompany'sinterestwould befurthered by obtainingWasko'sresignation19The foregoingis based upon the credited and undisputedtestimony ofJoe Robinson20 Joe Robinsoncrediblytestified to these occurrences WALKER COLORGRAPHICSand the effects of signing a collective-bargaining agreementwith the Union. Dudich took the position that the Unionnever came into a plant initially and insisted upon fullapplication of contractual provisions. In response,Walkerstated that he expected the Union to seek to apply thecollective-bargaining agreement which was in effect in theindustry in southern California. He added, in effect, thatthe cost of applying the terms of that bargaining agreementwould be prohibitive and the Company could not afford todo so. He reiterated that to sign such a bargainingagreement would have the effect of putting the Companyout of business, and the employees' effort to organize hadcome at an inopportune time. Walker also made the pointthat many of the employees had started as trainees and hadnot reached the experience or skill level to becomejourneymen. He observed that in a union shop there couldbe only one apprentice out of every six employees. Walkermade the point that if the Union came in and insisted ontop journeyman rates for the employees the Companywould be left with no option with respect to thoseemployees in the present complement who were really notjourneymen but to endeavor to recruit and obtain topjourneymen. During the course of the conversation, Walkerand Dudich debated whether or not the Union, in fact,would insist upon application of all of the terms of thestandard agreement. During the discussion, Walker statedthat if the Union came in and sought to apply all of theterms of the standard agreement in the face of companyopposition on economic grounds the Union would have toresort to a strike. Walker added that if the strike evolved theCompany would not close its operation and would hopethat the employees would continue to work. He furtherobserved that, if the employees went out on strike for higherwages and benefits, he would have to find permanentreplacements. He added, in this general vein, that he wassorry that the whole thing had come up but that it was theemployees' right to organize.At a point in the conversation, Walker asserted that hehad talked to individuals in the plant and asserted that theUnion could not win in an election. Dudich took issue withthis and Walker responded, in substance, that even if theUnion did win his father would not allow the Union in theplant but would lock out the employees. In this regard,Walker made references to certain arragements which theCompany had made, in effect, to carry on its operations.Walker noted that the Union would be. detrimental toConstantmi and Beyer because their wives were ill and iftheUnion came in they would not have a job. He alsoobserved, in effect, that if the employees decided thequestion of representation adverse to the Union theCompany would go ahead and improve upon the presentconditions.21Walker went on to observe that he hadbecome aware through the union activities that hadtranspired that the Company's wage scale and benefits werenot in line with those being paid elsewhere in the jurisdic-tion.Walkermade specific reference to the vacationbenefits. As the discussion evolved, Dudich asked if Walker21The transcript reference in this respect is somewhat imprecise but theconclusion required from the total context is that, if the employees votedagainst the Union,steps would be taken to improve conditions.22Dudich had been recalled to the Company's employ after having beenterminated463had stated that the Company was going to give raises.Walker answered in the affirmative and Dudich asked theextent of the raise.Walker responded that the raise wouldbe on the order of $1.25 to $1.50 an hour.Walker addedthat LarryMorris,Charles Contantini,and William Beyerhad been promised $2 an hour.Dudich reponded, insubstance,that these three employees were not the onlyemployees in the plant,and Walker reiterated that the otheremployees would be given raises on the orderof $1.25 to$1.50 per hour.The discussion continued into the area of benefits andDudtch suggested that the employees were interested in sickleave and medical benefits.Walker responded that therewas no reason for not according employees sick pay and hecould"easily see having included medical benefits."As the conversation reached its termination,Walkerobserved that Dudich had more right to be upset thananyone else.22 Dudich ended the conversation by saying, insubstance,that if this matter were approacheddirectly bythe employees and the Company,and the Company did notkeep its word,there would be strong repercussions from theemployees.The conversation terminated and Dudichreturned to his place of work.(9) SteveWalker converses with Larry MomsOver a period of approximately 2 months from mid-Juneto mid-August, Steve Walker and Larry Moms engaged inseveral brief conversations relating to the Union andemployee benefits.During the course of one of theseconversations,Walker stated that the Company could notafford to operate under a union contract and would notsign such an agreement.Walker also informed Momsduring the course of one of these conversations that if theemployees selected the Union the Company had applicantswho were ready to come through a picket line and man thejobs. Further, on one occasion as Walker and Moms wereconversmg, Walker made comparisons between wages thatwere being paid by competition and those which theemployees of the Company were receiving. Walker statedthat he realized that the Company was under scale but thathe had not been aware of this before the union organizingeffort.Walker added that when the union matter had beendecided he would do everything he could to bring theemployees up to area scale insofaras wages andbenefitswere concerned. In discussing comparable wages andbenefits,Walker hadin his possessiona piece of paperwhich he handed to Morris. Additionally, during the courseof these conversations, in a discussion transpiring inAugust, Walker informed Larry Moms that he, Constanti-ni, and Beyer were going to obtain a $2-an-hour raise andWalker also asserted that all of the other employees wouldreceive increasesin their hourly wages of approximately$1.25. In speaking with Morris concerning benefits andwages,Walker did not state,in terms, that the promise oractual grant of improved wages or benefits was related tothe employees' acceptance or rejection of the Union.2323The foregoing is based upon the undisputed and credited testimony ofLarry Moms. 464DECISIONSOF NATIONALLABOR RELATIONS BOARD(10) Employees present demandsC.ConclusionsAfter completing his conversation with Walker, Dudichreturned to the plant. He was upset and at breaktime hecalled the employees together and spoke to them as a group.He asserted that the employees had not been honest withhim concerning their support for the Union. He alluded tohis conversation with SteveWalker and proceeded toinform them that Walker had promised a minimum raise of$1.25 per hour, improved medical benefits, premium payfor work inexcessof 8 hours per day and 40 hours per weekand improved vacation benefits. Dudich suggested that theemployees proceed to vote so that the extent of unionsupport could be gauged. One of the employees presentnoted, in substance, that it wasuselessto go to a Boardelection if the Union would not win. The vote was held andthe employees voted against the Union.24 Thereupon, as theemployees spoke, Dudich recorded on a piece of paper thedemands which the employees suggested be made uponmanagement. In response to an inquiry, Dudich stated, insubstance, that the signature of Steve Walker on the pieceof paper would serve as a guarantee from management thatthe benefits would be forthcoming if the employees shoulddrop their support of the Union. Thereafter, Steve Walkerwas contacted through the public address system and metwith the assembled employees in the plant. The piece ofpaper was presented to Walker, who affixed his signature,noting that these were the benefits which managementplanned toimplementin any regard. Walker added that hehoped that the paper would be kept confidential and that hefelt that now they could move ahead and create a betterworking atmosphere.Walker made no mention of theUnion and inno mannerconditioned his signing of thepaper upon the willingness of employees to withdrawsupport of the Union.Later in the day, Larry Moms endeavored to contact theUnion.Pena wasnot in and Morris called him again thefollowing morning. Dudich was present. Morris informedPena that the employees in the shop had balloted and hadvoted seven to four against the Union. He stated that theshop was "a pretty tight" one and observed that theemployees had voted because it was their desire thateveryone be "of the same mind." In substance, Morrisstated that the same result would be reached in a Boardelection anddirected Pena to withdraw the representationpetition. Pena stated that he would do s0.25(11)Wage increases and benefits effectuatedEffective the pay period commencing August 13, Respon-dent grantedwage increasesto unit employees rangingfrom $1.25 per hour to $2 per hour; an additional week ofpaid vacation; 5 days' sick leave paid per annum; and 8hours' additional compensation for the day followingThanksgiving Day and 4 hours' extra compensation for theday preceding Christmasas well as4 hours' extra for theday preceding New Year's Day.2621 Steven Dudich testified that the vote was either seven to four, or eightto three,against the union25The foregoing is based upona composite of thecredited testimony ofSteven Dudichand Larry Moms20Theforegoingisbased on the testimony of Steven Dudichand LarryMoms and a stipulationof record1.The Union's majorityThe record establishes, and I find, that, as alleged by theGeneral Counsel, on June 12 the Union commanded acard-based majorityamongRespondent's employees in aunit appropriate for the purposes of collective bargaining.On June 12, the Union filed a representative petition withthe Board and made a valid demand for recognition andbargaining which the Company failed to honor. Some 3weeks later, Respondent declined recognition and pro-fessed a good-faith doubt. In the interim, with full knowl-edge and insight into the comprehensive character of thesupport accorded the Union by the relatively small comple-ment of unit employees, Respondent embarked upon acourse of conduct calculated to undermine the Union'sfollowing and to cause the employees to reject the Union. Ifind, in agreement with the General Counsel, the Respon-dent entertained no good-faith doubt and through interro-gation and threats undertaken by its agents, Joe Robinsonand Steve Walker, and by virtue of a management decisionto grant employee benefits at a time when a Board electionhad been scheduled and was pending, Respondent engagedin widespread and serious unfair labor practices in violationof Section 8(a)(1) and (5) of the Act, which had the effect oferadicating the Union's majority and of rendering a fairelection impossible.2.Interference,restraint,and coercionInitially, I find that, acting on behalf of Respondent, JoeRobinson broached with unit employees the subject ofimproved benefits to be granted directly by the Companywithout theintermediationor participation of the employ-ees' chosen bargaining representative. The first soundingsin this regard were taken by Robinson on June 24 when hespoke to Larry Morris and learned that Moms had beenselected by his fellow employees as their spokesman. Nothreats were uttered and no promises made. The conversa-tionwas undertaken by the participants as an informalexchange of views. No unlawful interrogation is alleged.Significantly, however, this interlude must be viewed as thefoundational episode from which unlawful proposals of acoercivenature were spun.Thus, within a few days of his conversation with Morris,Robinson requested and was granted authority by manage-ment to conduct Respondent's efforts to counter theUnion's organizingeffort.He informedmanagement thathe had openedadialoguewith the employees, andmanagementvested him with broad authority. He thereaf-terundertook actions clearly within the scope of hisauthority, and chargeable to Respondent on that ground 27The firstmanifestationof Robinson's efforts to counterthe appeal of the Union transpired when a lunch table wasprovided and a specifiedareadesignated by Robinson as alunch area which the employees were invited to use. The27 In any event,Robinson was astatutory supervisorand his conduct wasin no manner disavowed by Respondent. Rather,Respondent acted upon itsfoundationsin fulfillingits objectives in counteringthe union effort WALKER COLOR GRAPHICS465granting of this benefit,in context of Robinson's earlierconversation with Larry Morris,exploring,at least inferen-tially,alternatives to collective representation as a means ofachieving employee objectives,violated Section 8(a)(1) ofthe Act.Then, .some 3 weeks later,on or about July 18,during a further conversation with Larry Morris,-whichMorris initiated,Robinson reinforced the notion that directnegotiations and commitments between the Company andthe employees were attainable and viable alternatives toemployee representationby the Unionby defining the classor nature oFbenefits susceptible of direct discussion andagreement,conceding as he did so, that perhaps he wastrespassing into an unlawful'area.Robinson's `methodswere oblique but the message conveyed was nonethelessclear.His conduct must be found to constitute an unlawfulinducement to employees to abandon the Union in favor ofdirect dealings with their employer.Then,ina somewhat contemporary fashion to theundertakings of Robinson,Steve Walker opened a dialoguewith Larry Morris wherein he held out to Morris theprospects that if the Union were not in the picture he woulduse his influence to bring the employees up to area scaleand benefits.Walker effectively supplemented his discus-sionswithLarry,Morris by carrying on a dialogue withStevenDudich whereby he gave the same or similarassurances to Dudich,and proceeded to speak in morespecific terms concerning wages and fringe benefits obtain-able by the employees through company action free fromthe participation of the Union.Although characterized by adegree of subtlety and indirection,Walker'sseparatediscourses with Steven Dudich and Larry Morris carriedthe clear message of improved wages and benefits shouldthe employees abandon the Union and decide to cast theirlot with the Company..Indeed,as matters evolved, this wasprecisely what the=employees chose to do when they drewup a list of benefits and Steve Walker affixed his signaturesignifying company commitment to the achievement ofthose benefits,In point of fact,the list had been drawn upthrough the initiative of Dudich and the participation ofLarryMorris,who had each been given a promise by SteveWalker that wages would be, improved. On this evidence Ifind that, like Robinson beore him,SteveWalker inter-fered with employee rights under the Act to freely choose abargaining representative and thereby violated Section8(a)(1) of the Act.The dissuasive efforts of Steve Walker and Robinsongained full fruition when the employees requested theUnion to withdraw from efforts to gain Board certification,and the climax of the 2-month endeavor was reached whenon August 13 a wage and benefit package was madeeffective to cover "unit employees.This latter action on thepart of management resulted in a further independentviolation of Section 8(a)(l) of the Act.Respondent's interference with employee rights to orga-nize and achieve collective representation were not limitedto the proffer-and bestowal of economic inducements,however.As Respondent lured employees by the prospectsof improved wages,and working conditions, Robinson andSteve Walker,on behalf of management,were telegraphinga separate facet of management power. Thus, on June 29,Steve Walker unlawfully interrogated Constantine concern-ing his voting preferences,and threatened and coerced himby admonishing him to vote right and cautioning him, asemployee Beyer stood within earshot,to remember the helpthat had been extended to Constantini when his wife hadbeen ill.The implications of this remark were made morecompelling to Constantin and Beyer by Walker's furtherstatement to the effect that the shop-would never operateunder union conditions, and his further assertion that hewould rather closethando so. Later,in August,in speakingwith Steven Dudich concerning the Union and the conse-quences of union representation,he again noted thatConstantini'swife had been ill and that he would lose hisjob if the plant were unionized.The aforesaid conductviolated Section 8(a)(1) of the Act.The threat of termination was more directly communicat-ed when Robinson on July 16 spoke with Wasko. At thepoint in time of this conversation,a large majority of thesmall group of approximately 11 employees which com-prised the rank-and-file'complement had signed authoriza-tion cards, joined the Union, and had had a representationpetition filed on their behalf.As considered below, they hadalso witnessed the termination of Robert Abbott,who hadbeen their initial contact with the Union.Additionally, atthe time of the Wasko/Robinson conversation-here underconsideration,Constantini and Beyer had been privy tothreats emanating from a member of management, andLarry Morris had been subjected to the initial overturesfrom.Robinson,as found above, inferring that the search ofunit employees for improved benefits and working condi-tionswas perhaps attainable without the Union. Whilethere is no direct evidence that Constantin, Beyer, andLarry Morris had discussed their conversations with Waskoor other rank-and-file employees,the inference that theydid so is clearly present from the evidence-suggesting thatthe dialogue between employees at breaktime relating totheUnion was an ongoing one,and it is reasonable toassume that Larry Morris,at least;in his role as spokesmanfor the employees, had reported to the employees hisdiscussions with Steve Morris. In any event,when Robin-son communicated to Wasko the desire of the Walkers toterminate him,Wasko had witnessed the bestowal of adesired- albeit minor-benefit in the form of a lunchtableand designated lunch area.In this setting, thequestion of union representation being a matter of momentuppermost in the minds of the employees,it is reasonable toconclude thatWasko comprehended the meaning andimplication to be drawn from Robinson's remarks to himwhich contrasted Robinson's own evaluation of Wasko'svalue as an employee-to that of management. This isparticularly so when this evidence is considered in light ofRobinson's further comment to the effect that he personallydid not desire to find grounds for terminating Wasko. I findthatRobinson'sremarks conveyed the meaning thatWasko's job was in jeopardy for reasons which Robinsondid not believe valid,and they carried the suggestion,carefully cloaked,that union matters and not substantivejob performance lay at the base of management's criticismofWasko's job performance.Ifind that Robinson'sremarks,however veiled,were coercive and calculated to beso;and that they interfered with Wasko's exercise of 466DECISIONS OF NATIONALLABOR RELATIONS BOARDSection 7 rights. Thus, a violation of Section 8(a)(1) of theAct resulted.I fmd a similar violation deriving from Robinson's effortsto extract from Constantini and Beyer an opinion concern-ing the effect upon employee union attitudes of a personnelaction under consideration, which would have the effect ofterminating the employment of the Morrises on marginalgrounds and in violation of Robinson's own objectivejudgment and wishes. As with Wasko, Robinson communi-cated to Constantin and Beyer the concept that manage-ment, and Robinson himself in his capacity as plantsuperintendent, was being guided in personnel matters byantiunion considerations. This being so, it is of no decision-almoment that the Morrises were not directly approachedby Robinson or that their terminations were not-actuallyeffectuated. The conclusion is required that Robinson hadgiven currency to' a notion that was calculated tolinhibitand coerce employees in the exercise of rights guaranteedby the Act and that his dialogue with Constantini andBeyer had precisely this effect, at least on the twoemployees to whom it was directly addressed. Moreover, inconversing with Constantini and Beyer, Robinson engagedina type of inquiry which, by its very nature, wassusceptible of notoriety and discussion, if not among a largesegment of the small complement, at least on the part of theMorrises themselves. Further, in speaking with Constantineand Beyer, Robinson was acting in his official capacity andhe had been endowed by management-with authority to actinmatters pertaining to the Union. It is therefore nodefense to.his conduct that Robinson had not consultedwith the Walkers before communicating with Constantiniand Beyer. Indeed, nowhere in the record is there anyindication that management issued for employee benefit adisclaimer of responsibility for Robinson's conduct in thisor any other regard.28I further find, as alleged by the General Counsel, thatSteveWalker threatened that Respondent would closedown its operations if the employees selected the Union torepresent them. This threat was uttered by Walker duringthe course of his conversation with Steve Dudich in earlyAugust, when he asserted that his father would not allowthe Union to come into the plant but would resort to alockout of the employees. I fmd this utterance to constitutea threat and not a mere prediction of the economicconsequenceswhich wouldresultfrom unionization. Walk-er's comment to Dudich in this regard was not premised oncost considerations, although the economic impact ofunionization had been an integral part of the conversationwhich featured the threat here found. As I view the record,Walker's utterance- emanated in a wholly separate fashionfrom the debate concerning the cost factors of unionization.Indeed,_ it came in close context with Walker's additional28Robinson's sudden resignation was, on- this record, more likely toconvey the notion that he left Respondent's employ because he was unwillingto engage in actions hostile to the Union than it was with any suggestion thatmanagement forced his resignation in an effort to disassociate itself fromantiunion conduct on Robinson's part of which it disapproved29 The allegations of par. 10(a) and (b) to which this conduct relatesspecified occurrences "in or about June 1975 " These matters were fullylitigated at the hearing and I find that the statements of Steve Walker toStevenDudich, here found to constitute threats and interrogation, fallreasonably within the allegations of par 10 of the complaint and do not failby reason of the variance in the alleged date and the actual time of theoccurrence, as found.comment concerning the detrimental effect of unionizationupon the economicinterestsof Constantini and Beyer,previously discussed, as well as his further assertion that ifthe employees should reject the Union the Company wouldproceed to- improve present conditions. in the plant.Considered in its record context, I fmd that Walker'sreference to his father's adamant opposition to the,Unionand his refusal to operate under -unionized conditions ,wascalculated to threaten Dudich and had that effect,-,Futher-more, the same - conversation featured an element - ofinterrogationwhich similarly. infringed upon -Dudich'srights -under the Act. Thus, in asserting that he hadinformation which suggested to him that. Dudich was, anavid proponent, of the Union, and a principal adversary tothe Company, Steve Walker made utterances calculated toevoke a response. I conclude thatthe_element of interroga-tion was here present assurely as if Walker's interrogatoryhad been of a more direct character.29-3.The' 8(aX5) violationsThe findings above made establish rather- conclusivelythe absence of a good-faith doubt on the part of Respon-dent as to the Union's majority status. Indeed, the recordreveals a coordinated effort on Respondent's part designedto gain time in which to dissipate the Union's support. Theconduct herein found to- constitute violations of Section8(a)(1) of the Act - including, of course, direct negotia-tions conducted with employees relating to wages, hours,and terms of employment, as well as the bestowal ofbenefits without -consultation with or bargaining throughthe Union -amounted,in legal effect, to a refusal on thepart of Respondent to recognize the chosen bargainingrepresentative of its employees, and constituted-4s well, arejection of the collective-bargaining principle.- As allegedby the General Counsel, I fmd that Section 8(a)(5)- of the- -Act was thereby violated.4,Other 8(a)(1) violations-I find that Steve Walker violated Section 8(a)(1) of theAct when he informed Robert Abbott in early June, beforethe organizing effort commenced, that he would not employmembers of the Union. He similarly violated Section 8(a)(1)of the Act when he rejected Abbott's proffer of informationconcerningthe availability of union journeymen for em-ployment.Walker's statementto the effect that he wouldnot have union pressmen in the shop, coupled with, hiscomment to the effect that rather than let the Union in hewould close the shop, was inhibiting in nature, and they tooviolated Section 8(a)(1) of the Act 30However, contrary to the General Counsel, I am unableto find that during the course of the July I meeting,3°While, during the course of the early August conversation betweenSteveWalker and Steve Dudich, Walker noted the regret which theCompany harbored in having, employed Robert Abbott because of hisleadership in assisting the employees to organize,this is not tantamount to anaverral of refusal to employ applicants who were union members orsupporters Indeed,notwithstanding the contentions made in the brief of theCharging Party, I do not interpret the complaint allegation to rest for supportupon this statement.While Walker's utterance relating to Abbott may besusceptible of being classified as an inferred threat, it was not alleged as suchand I render no finding to that effect. WALKER COLOR GRAPHICSRespondent,.through Steve Walker, threatened to shutdown its multiplant unit and terminate employees workingin that unit if the employees selected the Union.Consider-ing the totality-of events relating to the July 1 meeting,including the contents of the written material distributedduring the course of the meeting as well as the followuputterances of Steve Walker,,I, am compelled to concludethat,contrary,to> the General Counsel,SteveWalkerpredicted the shutdown of the.multiplant unit entirely uponan evolution of events which would have the effect ofimposing upon Respondent the terms of the standard unionareaagreement. I find nothingin the remarks of SteveWalker during the course of the July 1 meeting whichwould suggest that the- mere selection of the Union as thecollective-bargaining agent of the employees, or the effortsof the Union to negotiate a contract containing provisionsdifferent-from,those prevailing-under the standard agree-ment, would lead to the elimination of the multiplant unitor the termination of, employees.Thus,I conclude thatSteveWalker's - comments on July 1 to the assembledemployees were statements falling within the protection ofSection 8(c) for they Were merely permissible statements ofthe economic consequences of unionization and containedno threats or promises.5.The termination of Robert AbbottI find that Respondent violated Section-8(a)(3) and (1) oftheAct byterminatingRobert Abbott.In so fording, Iconclude-,that Respondent was motivated by a desire toexclude from its- employ a 'core supporterof the- Union.Stated otherwise,L find that,in the absence of a viableorganizingeffort onthe part of the employees, Respondentwould not havesevered Abbott's employment but wouldhave resorted to- warning,and reprimand as a -means ofdiscipliningAbbott, for his -improperconduct towardWendyRoberts.-,The recordas a.whole,and the findings.above made withrespect to threats, -interrogation,and coercive actionundertaken by Respondent to counter the organizationalefforts of its employees,reveal Respondent's fundamentalopposition to the unionization of its operation,as well as itswillingness to resort to unlawful conduct in order to erodeand - defeat.the -quest of its employees for collectiverepresentation.Additionally,the record catalogs the desireof management to reduce-potential union support in theelection through the device of severance action on selectoccasions when the conductof known orsuspected unionadvocates had givenrise toa colorable justificationfor suchterminations.That,thisdesire onthe part ofmanagementdid not manifest itself in an open and avowed fashion untilafter Abbott's termination does not foreclose the adverseinference reasonablyto-be drawnfrom the existence of suchdesire as is revealed in the separate dialogues between theWalkers, on the one hand,and Robinson,their plantsuperintendent,on theother,relatingto the jobtenure ofMichael Dudich,Larry and SteveMorris,and Tom Wasko.Indeed,this adverse influence appearsmandated when thecircumstances surrounding Robinson's resignationare fully31The record shows that-upon learning of the employee effort'toorganize, SteveWalker,in the presence of Darryl and Alice Walker,threatened to terminate the entire work crew.Later in the day, in467considered,including the revealed philosophical and strate-gic cleavage between the Walkers and Robinson relating tothe task of countering the union organizing effort.It is clearfrom,the credited and undisputed testimony of Robinsonthat theWalkers, unlike Robinson,desired to expungepotential pr"ounion votes from the employment Tolls forpretextual and union-related reasons.Moreover,in evaluat-ing the motivation which accompanied Respondent'stermination of Abbott,the statement of Steve Walker toAbbott himself that he did not desire to have unionjourneymen in his employ and Steve Walker's furtherstatement to Robinson, and later to Steven-Dudich, bothmade subsequent to Abbott's termination,to the effect thathad the Walkers known that Abbott was a member of theUnion at the time of Abbott's hire they would not haveemployed Abbott,must be given weight as an evidentiaryfact bearing upon the question of Respondent's hostility tothe Union.A realistic appraisalof the'record and, of humanattitudes forecloses the likelihood that,SteveWalker wasmerely posturing and that his hostility had no existenceprior-to Abbott's termination.I fmd that it did exist and itwas operative as the motive in Abbott's termination.31In reaching the conclusion that Respondent acted unlaw-fully in terminating Abbott's employment,I do not mini-mize the importance of the effect of Abbott's conduct uponthe sensitivities ofWendy Roberts,nor do I question'theright of Respondent to have undertaken proper disciplinaryaction against`Abbott in protection of Wendy Roberts'well-being,or infurtherance of in-plant discipline, general-ly.But in evaluating the record before me; it is requisite tofind that Wendy Roberts voluntarily kept her own counselconcerning the incident involving Robert'Abbott andreached the implicit judgment that Abbott's conduct wasnot, to her,so egregious as to warrant-a protest tomanagement.It seems clear,therefore,that Wendy Robertschose to remain silent rather than visit possible adverseconsequences upon Abbott 'arising from--hisconducttowards her. That the incident-distressed and discomfortedWendy Roberts in her movement throughout the plant inpursuit of her normal work duties is not open'to reasonabledoubt.But the fact remains that she took no initiative in thematter and the impetus came from management.Once the Walkers learned of the incident involvingRoberts andAbbott,they acted with dispatch.Significant-ly, they reached a decision to terminate Robert Abbottbefore hearing Wendy Roberts' accounting of the incidentand before she expressed her feelings relating to the episodeand to Abbott,personally.While it is true that legal advicewas sought before the decision to terminate Abbott wasimplemented,this was for the purpose of assessing the legalproprieties of the action decided upon in light of theorganizing campaign then under way. The mere willingnessto have their decision so assessed reveals a cautious attitudeon the part of the Walkers,but it does nothing to alter theindications of predisposition in the matter.While it is truethatwhen she was consulted,the offended employee,Wendy Roberts, described feelings and apprehensionswhich perhaps would have given greater validity to theconversations between theWalkers and Robinson;Abbott;Wasko, andMichael Dudich were specified as possible"rmgleaders" of the organizingeffort. 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDdecision previously reached by management, but, hereagain, the key decision to terminate had already been made.Motive is being assessed, and in this respect the scales tipstrongly against management for the operative decision wasreached on relatively scant investigation. Nor is it essentialto in any manner condone the conduct of Abbott towardsRoberts to note that the incident involved adults employedin a factory/office work environment; that, the effronterywas verbal in nature, occurred in the public areas of theplant premises, and in the general presence of otheremployees; and that the remarks were uttered in a "light"vein and had only feigned physical overtones. In short,although the conduct of Abbott was offensive, it was notundertaken in a covert fashion such as to infer, despiteRoberts' later expressed apprehensions and fears, a likely oractual threat to the physical well-being of Roberts or anyother female employee in the plant. A fair assessment of therecord suggests that when the Walkers reached the decisionto terminate Abbott, they acted upon information suppliedto them by Starla Abbott, and they had not fully exploredthrough consultation with Wendy Roberts all of the detailsand ramifications of the incident itself and her reactions toit.Measured against these considerations, as well as thesubstantive nature of the incident itself, the quick purgativeaction of managementassumes aretributive character moreconsistent with the search for pretextual justification thanfor even-handed protection of employeeinterests.Upon the foregoing considerations, I find that Respon-dent acted upon a pretext and unlawfully terminated theemployment , of Robert Abbott . because of his unionmembership and his, known or suspected role in influencingthe organizing effort of the employees, as well as for theeffect that. his termination would have in eroding thesupport which the Union commanded among the workcomplement.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent, set forth in section III,above, occurring in connection with the operations de-scribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States, and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(1), (3),and (5) of the Act, I shall order that Respondent cease anddesist therefrom and take certain affirmative action de-signed-to effectuate the policies of the Act.Having found that on June 20, Respondent discriminato-rily terminated the employment of Robert Abbott, I shallrecommend that it offer Abbott immediate and fullreinstatement to his former position or if that position is nolonger available; to a substantially equivalent position ofemployment, without prejudice to his seniority or otherrights and privileges, and make him whole for any loss ofearningshe may have suffered by reason of the discrimina-tion against him. Backpay shall be computed in the mannerprescribed inF._W.Woolworth Company,90 NLRB 289(1950), together with interest in accordance with the policyof the Board, as,set forth inIsis Plumbing & Heating Co.,138 NLRB 716 (1962). -Ihave further found --that on June 12 the Unionrepresented a card-based majority or employees in a unitappropriate for the purpose of collective bargaining, and onJune 12 made a valid demand for recognition and bargain-ing,which the Company failed to honor; and I have alsofound that, thereafter, Respondent unlawfully interrogatedand threatened unit employees; and engaged in directnegotiationswith unit employees, culminating in theeffectuation of wage increases, additional holiday andvacation pay, increased sick leave,.and lunch facilities; allof which Respondent granted to unit employees withoutconsulting or bargaining with the employees' chosenbargaining representative, in violation of Section 8(a)(1)and (5) of the Act. As the record establishes that theunilateraland' unlawful grant of lunch facilities waseffectuated in the last week of June, and as the recordfurther establishes- that at that point in time Respondenthad unlawfully terminated the employment of RobertAbbott and had established the groundwork for directnegotiations with unit employees which led to the unilateraland unlawful grant of the other benefits, as found above, Iconclude that as of the last week in June Respondent hadembarked on a clear course of unlawful conduct and hadengaged in sufficient unfair labor practices to underminethe Union's majority status and render the holding of a fairelection impossible. Accordingly, I shall order Respondent,upon request, from June 30, 1975, to recognize and bargainwith the Union, as the exclusive bargaining representativeof the employees in a unit hereinafter described, and if an'understanding is reached, embody said understanding in asigned agreement.Upon the foregoing findings of fact, and upon the entirerecord in this case, I make the following:CONCLUSIONS OF LAW1.Hasty Print, Inc., d/b/a Walker Color Graphics, isan employer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.2.Local No. 262, Graphic Arts International Union,AFL-CIO, is a labor organization within the meaning ofSection 2(5)-of the Act.-3.All production and maintenance employees em-ployed by Respondent at its facility located at 1851 KaiserStreet, Irvine,California; excluding all other employees,office clerical employees,salespeople, professional employ-ees, typesetters, guards, and supervisors as defined in theAct, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b) ofthe Act.4.On June 10, 1975, a majority of employees ofRespondent in the unit above described selected the Unionas their representative for the purposes of collectivebargaining, and at all times material thereafter the Unionhasrepresented a majority of Respondent's employees inthe above-described appropriate collective-bargaining unit. WALKER COLOR GRAPHICS4695.On June 12, 1975, Respondent made a valid requestfor recognition and bargaining which Respondent failed tohonor, and at all times material -thereafter Respondent hasrefused to recognize and bargain collectively with theUnion as the designated exclusive collective-bargainingrepresentative.6.By interrogating and threatening its employees,Respondent has interfered with, restrained, and coercedemployees in the exercise of rights guaranteed by Section 7of the Act, and has engaged in unfair labor practices withinthe meaning of Section 8(a)(1) of the Act.7.By promising employees improved wages, benefits,and conditions of employment for the purpose of inducingsaid employees to abandon and withdraw their designationof the Union as their exclusive collective-bargaining repre-sentative,Respondent engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) and (5) of the Act.8.By unilaterally granting lunch facilities, wage in-creases, additional holiday and vacation pay, and increasedsick leave to unit employees, and by effectuating saidimprovements without meeting with and bargaining collec-tively through the Union, Respondent engaged in unfairlabor practices in violation of Section 8(a)(1) and (5) of theAct.9.By terminating the employment of Robert Abbott,because he had engaged in union or other protectedconcerted activities, and to discourage unit employees fromengaging in union or other protected concerted activities,Respondent engaged in unfair labor practices in violationof Section 8(a)(3) and (1) of the Act.10.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.11.Except to the extent set forth above, Respondentengaged in no other conduct in violation of the Act.Upon the foregoing findings of fact, conclusion of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER32Respondent,Hasty Print,Inc.,d/b/aWalker ColorGraphics,Irvine,California,its officers,agents,successors,and assigns, shall:1.Cease and desist from:(a)Discouraging membershipin Local No. 262, GraphicArtsInternationalUnion, AFL-CIO,oranyother labororganization,by unlawfully terminating the employment ofits employees or discriminating in any other manner withrespect to their hire or tenure of employment or any term orcondition of employment in violation of Section 8(a)(3) ofthe Act.(b)Unlawfullyinterrogating its employees regardingtheir union activities.32 In the event no exceptionsare filed as provided by Sec 102.46 of theRules and Regulationsof the National LaborRelations Board, the findings,conclusions, and recommendedOrderherein shall, as provided in Sec. 102.48of the Rulesand Regulations,be adopted by theBoard and become itsfmdmgs, conclusions,and Order,and allobjectionsthereto shallbe deemedwaived forall purposes.(c) Unlawfully threatening employees in order to discour-age them fromengagingin union or other protectedactivities.(d) In any unlawful manner, promising employeesimprovedwages,benefits, or other terms or conditions ofemployment, including lunch facilities, improved hourlywages, additional holiday and vacation pay, and increasedsick leave.(e)Unlawfully bypassing the Union as the exclusivecollective-bargaining representative of its employees in aunit appropriate for the purposes of collective bargaining,by engaging in direct negotiations with unit employees, byunilaterally granting improved benefits to unit employees,including improvedwages, additional holiday and vacationpay, increased sick leave and luncheon facilities, or in anyother manner bypassing the Union or engaging in unlawfuland direct negotiations with unit employees.(f) In any other manner interfering with, restraining, orcoercinganyemployee in the exercise of their right toengage in self-organization, to bargain collectively throughrepresentatives of their own choosing, to act together forcollective bargaining or mutual aid or protection, or torefrain from any or all such activities.2.Take the following affirmative action which whichwill effectuate the policies of the Act:(a)Offer Robert Abbott immediate and full reinstate-ment to his former position or, if that position is no longeravailable, to a substantially equivalent position withoutprejudice to his seniority or other rights and privileges, andmake him whole for any loss of wages which he may havesuffered by reason of the discrimination against him, inaccordance with the recommendations set forth in thesection of this Decision entitled "The Remedy."(b)Upon request, from June 30, 1975, recognize andbargain collectivelywith Local No. 262, Graphic ArtsInternational Union, AFL-CIO, as the exclusive bargain-ing representative of the employees in a unit of allproduction and maintenance employees employed byRespondent at its facility located at 1851 Kaiser Street,Irvine,California; excluding all other employees, officeclerical employees, sales people, professional employees,typesetters, guards, and supervisors as defined in the Act,and, if an understanding is reached, embody such under-standing in a signed agreement.(c)Preserve and, upon request, make available to theBoard, or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this recommended Order.(d)Post at its Irvine, California, plant, copies of theattached noticemarked "Appendix."33 Copies of saidnotice, on forms to be provided by the Regional DirectorforRegion 21, after being duly signed by Respondent'srepresentative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutive33 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals,the wordsin thenotice reading"Posted byOrder ofthe NationalLabor Relations Board" shall read"PostedPursuantto a Judgment of the UnitedStatesCourt of Appeals Enforcing an Order ofthe National LaborRelations Board." 470DECISIONSOF NATIONALLABOR RELATIONS BOARDdays thereafter, in conspicuous places, including all places(e)Notify the Regional Director for Region 21, inwhere notices to employees are customarily posted. Rea-writing, within 20 days from the date of this Order, whatsonable steps shall be taken by Respondent to insure thatsteps the Respondent has taken to comply herewith.said notices are not altered, defaced, or covered by anyIT IS FURTHER RECOMMENDED that the complaint beother material.dismissed insofar as it alleges violations of the Act otherthan those specifically found in this Decision.